Case 2:20-cv-00080-JRG Document 22-1 Filed 08/19/20 Page 1 of 1 PageID #: 87



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                          §
 EQUIPMENT LLC,                                   §
                                                  §
        Plaintiff,                                §   CIVIL ACTION NO. 2:20-CV-00080-
                                                  §   JRG
 v.                                               §
                                                  §   JURY TRIAL DEMANDED
 TCL CORPORATION,                                 §
 TCL COMMUNICATION                                §
 TECHNOLOGY HOLDINGS LIMITED,                     §
 HUIZHOU TCL MOBILE                               §
 COMMUNICATION CO. LTD.,                          §
 TCT MOBILE INTERNATIONAL LTD,                    §
 AND                                              §
 TCL ELECTRONICS HOLDINGS                         §
 LIMITED,                                         §
                                                  §
         Defendants.                              §

                                           ORDER

       Before the Court is the Joint Motion to Stay and Notice of Settlement filed by Plaintiff

Cellular Communications Equipment LLC and Defendants TCL Corporation, TCL

Communication Technology Holdings Limited, Huizhou TCL Mobile Communication Co. Ltd.,

TCT Mobile International Ltd., and TCL Electronics Holdings Limited.

       Having considered the filing, and finding that good cause exists for granting of the motion

therein, the Court GRANTS the motion and ORDERS that all proceedings and deadlines are stayed

for thirty (30) days from the date of this Order while the parties memorialize their settlement and

move to dismiss.
